Case: 4:16-cv-01703-CDP Doc. #: 151 Filed: 12/11/20 Page: 1 of 2 PageID #: 2204




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

CECELIA ROBERTS WEBB, et al.,                 )
                                              )
               Plaintiffs,                    )
                                              )
          v.                                  )       Case No. 4:16 CV 1703 CDP
                                              )
THE CITY OF MAPLEWOOD,                        )
MISSOURI,                                     )
                                              )
               Defendant.                     )

                         MEMORANDUM AND ORDER

      Defendant moves to hold plaintiffs in contempt for attempting to introduce a

“Probable Cause” claim into this action by way of their class-certification motion.

Defendant contends that this attempt to add the claim is in contravention of my

April 2020 order (ECF 135) denying plaintiffs leave to file an amended complaint

that contained the claim. I will deny defendant’s motion for contempt.

      For me to hold plaintiffs in civil contempt as defendant requests, defendant

must demonstrate by clear and convincing evidence that plaintiffs violated a

definite and specific order of the Court that required them to perform or to refrain

from performing a particular act with knowledge of the Court’s order. In re Reed,

888 F.3d 930, 936 (8th Cir. 2018); Chicago Truck Drivers v. Brotherhood Labor

Leasing, 207 F.3d 500, 505 (8th Cir. 2000). Defendant has failed to do so here.

The allegations in plaintiffs’ motion for class certification that relate to defendant’s
Case: 4:16-cv-01703-CDP Doc. #: 151 Filed: 12/11/20 Page: 2 of 2 PageID #: 2205




policy of issuing arrest warrants without a finding of probable cause are consistent

with the allegations made in plaintiffs’ original complaint – including and

especially Count IV of the complaint – as summarized in my June 2017

memorandum and order denying defendants’ motion to dismiss. (See ECF 35.)

Contrary to defendant’s assertion in its motion for contempt, plaintiffs’ “probable

cause” allegations in their class-certification motion address only the arrest-warrant

claims presently before the Court; they do not attempt to resurrect the rejected

claim that plaintiffs were unlawfully subjected to extended post-arrest detention

without a finding of probable cause.

      Having fully reviewed the claims and allegations raised in plaintiffs’ original

complaint, the rejected claims raised in the proposed amended complaint, and the

allegations raised in the motion for class certification, I do not find that defendant

has established by clear and convincing evidence that plaintiffs violated my April

2020 order denying them leave to amend their complaint.

      Accordingly,

      IT IS HEREBY ORDERED that defendant’s Motion for Contempt [147] is

DENIED.


                                        ____________________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 11th day of December, 2020.
                                          -2-
